Duckworth, Chief Justice.
In an action for specific performance of an alleged contract for the sale of land, the denial of an interlocutory injunction to prevent alienation of the land until a trial of the case on its merits will not be reversed where the record shows the only evidence upon the hearing to even hint that there was danger of alienation was the sworn petition submitted in evidence, which the defendant’s sworn answer denies, which is also in evidence, and the plaintiff proved that the defendant had said she wished to keep the land and receive a sum of money from the Federal government for not making a crop thereon. The only exception being to an interlocutory judgment denying an injunction, there is a total lack of an abuse of discretion by the lower court. Moon v. Clark, 192 Ga. 47, 50 (14 SE2d 481); Dozier v. Mangham, 215 Ga. 718 (113 SE2d 212).

Judgment affirmed.


All the Justices concur.